Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 9, 11, 17, and 19 are pending.  Claims 1, 9, and 17 are independent and are amended to add a definition required by an Objection.
This Application was published as U.S. 20180349327.
Priority: June 2017.

Claims 9 and 11 refer to various “modules” that are specifically defined as “software modules” and are not interpreted under 35 U.S.C. 112(f).

Claims were only objected to and are not rejected by prior art in the previous Office action and are now allowed.  For a more detailed discussion of allowability refer to the previous Office action which is the non-Final Rejection of 12/9/2021.

Response to Amendments
Objection to the Specification is withdrawn in view of the amendments that change “hiding layer” to “hidden layer.”
Objection to Claims 1, 9, and 17 is withdrawn in view of the amendments that add the suggested “wherein ht and ht-1 are each a state of a hidden layer node in a tth step and a (t-1)th step, respectively.”

Allowable Subject Matter
Claims 1, 3, 9, 11, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the wherein clause “wherein acquiring the corpus of test pairs to be trained comprises …” when considered in the context of the remainder of the limitations of the Claim was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the following.
Note that Na (U.S. 2017/0139905), which was used during the prosecution, teaches collecting an original text and an original text containing an error in addition to the translation of the original text as training material.  Abstract and Figure 5.  However, Na does not teach the particular method of obtaining in succession the text and the erroneous version of the text from the user in a predetermined duration of time. 
    PNG
    media_image1.png
    280
    792
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    515
    media_image2.png
    Greyscale

Lee (U.S. 2014/0163975) generates a parallel corpus based on speech recognition results and error correction on the speech recognition results from which a speech recognition model is generated.  See Figures 1, 2, and 8.  It does not teach the its “error correction unit 30” operates by obtaining speech or text input of the user in succession within a preset duration of time.  
Basson (U.S. 2009/0192798) generates two machine translation results using two different MTs (see Figures 2 and 5) and as a result of the comparison of the two outputs a “learning system 212” can be trained.
Zheng (U.S. 2013/0013311) teaches a system where an input and a corrected input are used to adjust/adapt a language model.  Abstract and Figure 2.
Al-Jefri (U.S. 9,037,967) teaches that for training a language model for spell checking, a number of errors are introduced as shown by the error generating algorithm of Figure 7 in order to obtain a confusion set to train the model that corrects the errors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659